          Case 1:17-cv-00148-SPB Document 83 Filed 07/15/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 NANCY E. LEWEN                 :
                                :  Civil Action No. 1:17-cv-148-SPB
                  Plaintiff,    :
                                :
          v.                    :
                                :   Judge Susan Paradise Baxter
 BARBARA RAYMOND,               :
                                :
                  Defendant.    :
                                :
                                :
                                :
                                :
             RESPONSE TO MOTION TO COMPEL (ECF 80)

       And now comes the Defendant, Commandant Barbara Raymond, in connection with

the above-captioned case, by and through her attorneys, who file the within response to Plaintiffs

motion to compel (ECF 80), and set forth as follows:

       This case arises from Plaintiff’s termination from her employment with

       Pennsylvania Soldiers and Sailors Home (PASSH), and her efforts to contest that

termination through the civil service procedures available to her. Plaintiffs’ Second Amended

Complaint (SAC) (ECF 31) contains the operative factual assertions.

       Plaintiff alleges that she was a civil servant, employed as a licensed practical nurse at

PASSH. PASSH is identified as on one of six long term care facilities operated by the

Department of Veterans Affairs. Id. She alleges that on March 2, 2016 she was terminated in

retaliation for her reporting of elder neglect and quality of care issues at the veterans’ home to

the Pennsylvania Attorney General and the Pennsylvania Department of Health. She asserts that

the stated reasons for her termination, allegations of workplace violence, are pretextual. (Id.g

enerally). She alleges that she had a civil service appeal hearing, and an unemployment
          Case 1:17-cv-00148-SPB Document 83 Filed 07/15/19 Page 2 of 7



        compensation appeal hearing after her termination, and identifies certain witnesses who

testified at those proceedings. (Id. ¶s 27, 29 and 31) She alleges she was terminated as retaliation

for engaging in protected speech and that Pennsylvania State Civil Service Commission (CSC)

denied her due process in her efforts to overturn the termination. The specific claims were

identified as:

        Claim One- Denial of Freedom of Speech in violation of the First Amendment of the US

        Constitution against all Defendants.

        Claim Two- Denial of Due Process and Equal Protection of the law in violation of the

        Fourteenth Amendment of the US Constitution against all Defendants.

        Claim Three- Retaliation in violation of the Occupational Safety and Health Act of 1970

        (OSH Act). Against all Defendants1

        Claim Four- Whistleblower Retaliation in Violation of the Pennsylvania Whistleblower

        Law, 43 Pa.C.S. §§ 1421-1428, the Older Adults Protective Services Act 35 P.S. §§

        10225.302, 006 Pa. Code §§15.22. Against all Defendants.

        Claim Five- Defamation of Character: Libel, Slander in violation of 42 PA.C.S.A §§

        8341-8345. Against all Defendants for publishing false defamatory statements in public

        records up to and including publishing a statement calling the Plaintiff a “threat to public

        safety”

        Claim Six- Infliction of Mental Anguish and Humiliation. Against all Defendants for

        Exercising such undue hostility and administrative bullying under color of state law as to

        cause the Plaintiff to suffer a complete psychotic breakdown.

        Claim Seven- Wrongful Termination. Against Defendants PASSH, Barbara Raymond,
          Case 1:17-cv-00148-SPB Document 83 Filed 07/15/19 Page 3 of 7



       PADMVA, Anthony Carrelli, PACSC, Bryan R. Lentz, Odelfa Smith Preston, Gregory

       Lane

       Claim Eight- Meritless Denial of Unemployment Compensation. Against Defendants

       PASSH, Barbara Raymond, PADMVA, Anthony Carrelli, Pennsylvania department of

       Labor and Industry Unemployment Compensation Board of Review and Kathy

       Manderino

       Claim Nine- Disability Discrimination and Failure to Accommodate a Disability.

       Against all Defendants



       Defendants filed a motion and brief to dismiss the entirety of Plaintiffs claim on

December 15, 2017 (ECF 60 and 61) Plaintiff responded on December 20, 2017 by failing a brief

in opposition (ECF 63) and again on January 2, 2018 by filing a supplemental brief in

opposition.

       On March 25, 2019, this Court entered its order, with supporting opinion, (ECF 67 and

68) granting the motion to dismiss, in part, dismissing all defendants and claims but for the First

Amendment freedom of speech and retaliation claim against defendant Raymond. A review of

the Court’s opinion provides the following reasons as to why the other claims and defendants

were dismissed:

       A. The state Agency defendants were dismissed based on 11th Amendment immunity.

       B. The state law (tort) claims were dismissed based on sovereign immunity

       C. The individual defendants who sat on boards or commissions that reviewed Plaintiffs

              various claims as she sought redress are immune pursuant to quasi-judicial immunity
          Case 1:17-cv-00148-SPB Document 83 Filed 07/15/19 Page 4 of 7



       D. The Whistle Blower action was untimely as she was fired on March 2, 2016 but did

           not commence this action till June 8, 2017, well beyond the 180 day statutory time

           limit

       E. Defendant Carrelli was dismissed as there was no clear claim pled, and he could not

           be liable on a respondeat superior basis

       F. The First Amendment claim against Raymond survived the 12 b 6 motion

       G. The Due Process claim against Raymond was dismissed, as plaintiff did not have a

           sufficient property interest

       H. The ADA claim against Raymond was dismissed as Raymond is not a “public entity”

           subject to such a claim.

       I. The unknown board members would also have quasi-judicial immunity.


       Accordingly, the only remaining claim is against Barbara Raymond for a first amendment

retaliation claim.

                              CURRENT DISCOVERY DISPUTE

       Plaintiff had indeed sent a series of emails to the undersigned, which could be considered

as discovery. She made requests for materials from the DMVA, including for personnel records

of the employee whom she “stalked” to the point that she was terminated. She has also requested

that various charts be created from metadata in the DMVA system. She has also asked for

depositions of a number of current and former employees. Plaintiff is proceeding pro se, and

appears to believe the Defendant has an obligation to “provide” a deposition. Counsel has

responded to her emails with an email of this date that reads as follows:



Dear Ms. Lewen,
         Case 1:17-cv-00148-SPB Document 83 Filed 07/15/19 Page 5 of 7



         Please allow this email to serve as a response to your several email requests.
         Your 4/30/2019 email requests materials from the DMVA. The DMVA is no longer a
party to this action. The Defendant is Barbara Raymond. She does not have the materials that
would be in the custody of the DMVA. That would particularly include attendance and/or
performance records of any former employees, such as Barry Blasic, emails and other such
charts. Please note that Ms Raymond is not required to create any documents for you. To the
extent you request a specific document you believe she is in possession of, please indicate that to
me. I will then check with her to see if she does indeed have such a document. It is my belief,
that if you issue a subpoena to the DMVA for such records, the DMVA would object and move to
quash, given the lack of relevance, and privacy concerns for a former employee. To the extent
you seek specific emails, I suggest you limit the time frames and provide realistic “search
words” so that an effective determination can be made .
           To the extent you seek a deposition of Mr. Blasic, I will make myself available at a
mutually agreed upon time for such a proceeding. I will not take the steps to notice the
proceeding. That is your responsibility, as a party to the lawsuit, to take the necessary steps to
conduct whatever depositions you deem appropriate. Concerning depositions of Deborah
Cubero and Ronald Hamm, again, I will make myself and those current employees available at a
mutually convenient time for you to take their deposition. The same for all current employees,
including Kenneth Langford, Kristy Kenna. Please provide options for dates and I will work
with you to get the depositions scheduled. I can NOT produce former employees, such as
Thomas Buchleitner. I will be as available as possible for such proceedings.
           I will be filing a response to your motion today. I will call you tomorrow at 2 to
commence the phone conference with the Judge.
Thank you.
Mike Kennedy

p.s. Your 7/12/2019 email is a not so thinly veiled threat. If you send any more such
correspondence, I will seek judicial intervention.

Michael E. Kennedy, Esquire
Senior Deputy Attorney General
Office of Attorney General
Commonwealth of Pennsylvania
Western Regional Office
Litigation Section
1251 Waterfront Place
Pittsburgh PA 15222
412 565 7495
mkennedy@attorneygeneral.gov


       It is the position of the Defendant that she is not the DMVA, and does not have either

control of, nor custody of the various documents being sought by the Plaintiff. It is further the

Defendant’s position that even if she had the documents, they are not relevant and highly
              Case 1:17-cv-00148-SPB Document 83 Filed 07/15/19 Page 6 of 7



privileged, at least as they relate to Barry Blasic. As Plaintiff was terminated for her incessant

stalking and invasion of Mr. Basic’s personal life, it is extremely questionable as to whether any

materials surrounding him should be provided to someone who has asserted having a mental

disorder. Her case requires her to prove she engaged in protected speech, and was terminated

because of that conduct. Her discovery should be geared towards that issue. Not whether Barry

Blasic showed up on time.

           As to depositions of various people, the undersigned will cooperate with the scheduling

of any witness the Plaintiff wishes to depose1.

Wherefore Defendants request that Plaintiff’s Motion to Compel be denied.



                                                        Respectfully submitted,

                                                        JOSH SHAPIRO
                                                        Attorney General


                                                        /s/ Michael Kennedy
                                                        MICHAEL KENNEDY
                                                        Sr. Deputy Attorney General
                                                        PA ID 52780

                                                        KELI NEARY
                                                        Chief Deputy Attorney General
                                                        Civil Litigation Section
OFFICE OF ATTORNEY GENERAL
1251 Waterfront Place
Mezzanine Level
Pittsburgh, PA 15222

Date: July 15, 2019




1
    This willingness to cooperate is subject to any necessary motions to quash.
Case 1:17-cv-00148-SPB Document 83 Filed 07/15/19 Page 7 of 7
